Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered July 9, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of eight years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The undercover officer made a reliable identification of defendant, which was corroborated by physical and circumstantial evidence.
The imposition of mandatory surcharges and fees by way of court documents, but without reference to the specific amounts of those assessments in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008], lv denied 10 NY3d 935 [2008]).
We perceive no basis for reducing the sentence. Concur— Friedman, J.E, Gonzalez, Buckley and Renwick, JJ.